Title: To John Adams from Edmund Jenings, 21 March 1783
From: Jenings, Edmund
To: Adams, John


Sir
London March 21st 1783

I did myself the Honor of writing to Your Excellency about a Week Ago. I have now only to enclose the last bill introduced into the House of Commons for the purpose of opening an Intercourse with the United States. and what passed thereupon Yesterday in the House, where I was, & where I observed as much embaressement arising from Ignorance or Selfishness, as can be imagined. Your Excellency will Compare this Bill with the first, which it is said here, was somewhat approved of at Paris. and you will see the present Disposition of the Times here. I have pointed out the Mischief of the present bill to many with some effect.— the American Merchants had a meeting to Day to appoint a Committee to attend & inform the House of Commons, of their Sense of this Business, the Importance of which is felt by them. I attended the meeting in Hopes of collecting some Information. but little was done in it more than naming a Committee & agreeing to address the King for his paternal care in making Peace the Address did not pass Unanimously. I am not Idle in my pay.— I shall I believe send to Your Excellency, some productions which will give you my Idea of the present business— if I had your Excellencys I should be enlightened.
I am with the greatest Consideration / Sir / Your Excellencys / Most Obedient Humble Servt.
Edm: Jenings

PS. No certain Account yet of the Ministry Many Ships put up for sailing to Boston Virginia &c. with the Manufactures of GB.

